Title: To Thomas Jefferson from John Patten Emmet, 25 December 1825
From: Emmet, John Patten
To: Jefferson, Thomas


My dear Sir
New York
December 25th 25
Immediately upon my arrival, I enquired for the Dictionary of modern greek & french, and found that it had already been sold—Others, however, are on their way & the Booksellers promise to keep a copy for me.—I also made it my immediate object to become acquainted with the character & professional abilities of the Gentleman who lately applied for the Situation of Teacher of Drawing at the University. I do not hesitate to say, that his talents as an Artist, his manners as a gentleman and his reputation for industrious and moral character, give him the greatest claim to your particular notice—We  shall long, I fear, be without so desirable an opportunity and even now will probably meet with disappointment. Mr Wall is in the receit of nearly $2,000 a year, and finds a ready sale for his paintings at $50 or 60 a piece—His reputation is established and he is at this moment, patronised by a full and fashionable class—You may, perhaps, be thus led to wonder why Mr W. is willing to relinquish such advantages for an appointment at the University. The truth is that he was under the belief, from statements made by Brower, the Artist, that the appointment would be that of Professorship, supported by a Salary. This error I felt it important to correct, as Mr Wall has a family & children—I called upon him & became fully satisfied that he had been deceived. I stated to him that every emolument depended upon his own ability & exertions.—he replied, very forcibly, that he was enjoying notoriety in a very populous City—supported by a good class and enjoying all the advantages of friends &c—& that under the present view which the University presents respecting his standing there the experiment of removing with a family would not only involve him in heavy expenses, but ultimately might  ruin his present prospects by throwing him into obscurity—He manifested great disappointment that no provisions were in any way, made for the necessary support & expenses of such an appointment—while at the same time he expressed a great desire to be connected with our University.—After having seen, with great pleasure, many of his Landscape paintings, and after having afforded him correct information, I took my leave without any further notice of the Subject. I was, however, so well pleased with his manner & conversation, that I determined immediately to write to you, to learn whether any arrangement could be made to induce Mr W to make the experiment at the commencement of the approaching session. He informed me that he received $24 a quarter from his schollars.I  mentioned to him that he would not receive as much for the whole  session however long that might be, and that terms would be laid down for this department—at the rate of 20 dollars for the  year from each pupil he would require at least one hundred students to make his place as profitable as the one which he now holds expenses for moving included—This number he cannot expect. I am afraid we will never get any but Adventurers until some patronage and emolument be attached to the appointment. Under this sincere conviction, I take the liberty to suggest, whether it would not be most directly to our interest to offer a small salary for the first year at least, both to the Teacher of Drawing & Music—Nothing short of pecuniary advantages will induce respectable men to forsake their homes & make the experiment—The pretentions of Mr W are far above those of a common Artist—He would give elegance to the education of our young men & ornament the University with the richest & most elegant views of Virginian Scenery—The University would then possess additional attractions and at once effect a taste, for this Fine Art, which would probably never be felt by students when under the guidance of an obscure and illiterate Artist. This suggestion I offer with the utmost sincerity, feeling fully assured that my own reputation & fame are identified with that of our University. If you think my communication of sufficient importance to require an answer, I will await & execute with the utmost pleasure any duty you may impose—In conclusion I beg to offer you the assurance of my warmest esteem.J. P. Emmet